
	
		II
		Calendar No. 96
		110th CONGRESS
		1st Session
		S. 223
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Feingold (for
			 himself, Mr. Cochran,
			 Mr. McCain, Mr.
			 Durbin, Mr. Allard,
			 Mr. Lugar, Ms.
			 Landrieu, Mr. Lieberman,
			 Mr. Grassley, Mrs. Hutchison, Mr.
			 Levin, Ms. Murkowski,
			 Mr. Cornyn, Mr.
			 Graham, Mr. Kerry,
			 Mr. Salazar, Mr. Obama, Mr.
			 Dorgan, Mr. Wyden,
			 Mr. Rockefeller,
			 Mrs. Boxer, Mr.
			 Reed, Mrs. Feinstein,
			 Mr. Biden, Mr.
			 Menendez, Mr. Dodd,
			 Mr. Domenici, Mr. Isakson, Mr.
			 Sanders, Mr. Bingaman,
			 Mrs. Clinton, Mr. Byrd, Mr.
			 Hagel, Mr. Bennett, and
			 Mr. Nelson of Nebraska) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		
			March 28, 2007
			Reported by Mrs.
			 Feinstein, with amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To require Senate candidates to file
		  designations, statements, and reports in electronic form.
	
	
		1.Short titleThis Act may be cited as the
			 Senate Campaign Disclosure Parity
			 Act.
		2.Senate candidates
			 required to file election reports in electronic form
			(a)In
			 generalSection
			 304(a)(11)(D) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)(D)) is
			 amended to read as follows:
				
					(D)As used in this paragraph, the terms
				designation, statement, or report mean a
				designation, statement or report, respectively, which—
						(i)is required by this Act to be filed with
				the Commission, or
						(ii)is required under section 302(g) to be
				filed with the Secretary of the Senate and forwarded by the Secretary to the
				Commission.
						.
			(b)Conforming
			 amendments
				(1)Section 302(g)(2) of such Act
			 (2 U.S.C.
			 432(g)(2)) is amended by inserting or 1 working day in
			 the case of a designation, statement, or report filed electronically
			 after 2 working days.
				(2)Section 304(a)(11)(B) of such Act
			 (2 U.S.C.
			 434(a)(11)(B)) is amended by inserting or filed with the
			 Secretary of the Senate under section 302(g)(1) and forwarded to the
			 Commission after Act.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to any designation, statement, or report required to
			 be filed after the date of enactment of this Act.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 designations, statements, and reports for periods beginning on or after January
			 1, 2008.
			
	
		March 28, 2007
		Reported with amendment
	
